Citation Nr: 0824904	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-40 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for renal 
insufficiency, claimed as secondary to hypertension and 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was previously before the Board in February 2007, 
when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In February 2007, the Board remanded this case to afford the 
veteran a VA examination and to obtain a medical opinion.  
While the March 2008 supplemental statement of the case 
indicates that such examination took place in December 2007, 
as noted by the veteran's representative in a May 2008 
statement, no record of the examination is contained in the 
claims file.  This should be accomplished.  

The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain a copy of the 
December 2007 VA examination and 
associate it with the claims file.  

2.	Thereafter, the case should be returned 
to this Board for further appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




